FILED
                           NOT FOR PUBLICATION
                                                                               JUN 13 2018
                    UNITED STATES COURT OF APPEALS                        MOLLY C. DWYER, CLERK
                                                                            U.S. COURT OF APPEALS


                           FOR THE NINTH CIRCUIT


CAREY CLAYTON MILLS,                             No.   17-35434

              Plaintiff-Appellant,               D.C. No. 4:10-cv-00033-RRB

 v.
                                                 MEMORANDUM*
SCOTT WOOD; et al.,

              Defendants-Appellees,

KURT KANAM,

              Intervenor-Defendant-
              Appellee.



CAREY CLAYTON MILLS,                             No.   17-35459

              Plaintiff-Appellee,                D.C. No. 4:10-cv-00033-RRB

 v.

DOYON LIMITED,

              Defendant-Appellant,

 and


       *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
SCOTT WOOD and HUNGWITCHIN
CORPORATION,

              Defendants,

KURT KANAM,

              Intervenor-Defendant.


                    Appeal from the United States District Court
                             for the District of Alaska
                    Ralph R. Beistline, District Judge, Presiding

                            Submitted June 11, 2018**
                          Anchorage OldFedBldg, Alaska

Before: THOMAS, Chief Judge, and CALLAHAN and BEA, Circuit Judges.

      Carey Mills appeals the district court’s grant of summary judgment to

Defendants Scott Wood, Kurt Kanam, Doyon Limited, and Hungwitchin

Corporation in his dispute regarding access to his mining claims via the Fortymile

Station Eagle Trail (“the Trail”). Because the parties are familiar with the factual

and procedural history of the case, we need not recount it here.

      We have jurisdiction pursuant to 28 U.S.C. § 1291. We review the district

court’s grant of summary judgment de novo, Oswalt v. Resolute Indus., Inc., 642

F.3d 856, 859 (9th Cir. 2011), and we affirm.

      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
                                          2
      Given that Alaska has designated a public right-of-way for the Trail, the

district court did not err in holding that any rights to access that Mills may have in

the Trail are limited to the rights of the general public, which include ingress and

egress but not construction. Thus, the district court properly held that Mills was

not entitled to improve the Trail to access his mining claims. Given this holding,

the district court properly declined to define the precise location of the Trail

because it was irrelevant to the court’s holding.1

      The record supports the district court’s conclusion that Mills did not produce

any evidence suggesting he had suffered a compensable injury caused by Wood,

Kanam, Doyon, or Hungwitchin. Disputing the existence of a right-of-way

throughout the course of litigation does not constitute a physical denial of access.

Mills’s other arguments are similarly meritless.

      Mills identifies no abuse of discretion under 28 U.S.C. § 2202 or in the

court’s order regarding attorney’s fees.

      Because Doyon ultimately prevailed, we need not consider its cross-appeal

challenging the court’s earlier denial of summary judgment.

      AFFIRMED.


      1
        The district court also properly noted that a future quiet title action could
have an effect on the determination of rights-of-way on the Trail, but to do so in
the absence of a quiet title action would be premature.
                                           3